Citation Nr: 1235094	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  07-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for epididymitis.

3.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and B. B.



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1972.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2006 rating decision of the VA Regional Office in St. Louis, Missouri that, among other things, denied service connection for bilateral hearing loss disability, tinnitus and epididymitis.

The Veteran was afforded a hearing at the RO in May 2007, a Travel Board hearing at the RO before a Veterans Law Judge in September 2008, and a videoconference hearing in August 2012 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcripts are of record.

This case was remanded by Board decisions in January 2009, May 2010, and most recently in March 2012 to schedule a hearing. 

During the March 2012 hearing, the Veteran presented testimony regarding service connection for bilateral hearing loss disability.  This matter is not properly before the Board for appellate review - as discussed below - and it is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The Veteran does not have epididymitis or any residuals thereof.  

2.  Noise exposure is consistent with the Veteran's duties in service.

3.  The Veteran does not have tinnitus attributable to service or inservice noise exposure. 

4.  On May 14, 2007, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran requesting withdrawal of the appeal of entitlement to service connection for bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  Epididymitis was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303. (2012).

2.  Tinnitus was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303. (2012).

3.  The criteria for withdrawal of an appeal for service connection for bilateral hearing loss disability are met. 38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has epididymitis of service onset for which service connection should be granted.  He presented testimony on personal hearings over the course of the appeal to the effect that he contracted a venereal disease during service to which epididymitis is ascribable.  He maintains that service treatment records that would show that he had these diseases are missing. 

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

Here, the duty to notify was satisfied prior to the initial unfavorable decision on the claims of service connection for epididymitis and tinnitus by letter dated in October 2005 that addressed the required notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  It does not appear that the effective date elements of the claims have been addressed. See Dingess.  In this matter, however, service connection is denied.  Therefore, no effective date will be assigned.  For these reasons, the Board may proceed to decide the appeal.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384 (1993).  The Veteran's available service treatment records have been reviewed.  He has undergone VA examinations over the course of the appeal that are determined to be adequate for adjudication purposes.  Private clinical records have also been considered.  The Veteran has been afforded three hearings over the course of the appeal.  On most recent hearing in August 2012, the Veterans Law Judge advised him of potential evidentiary defects and suggestions for cure.  The actions of the Veterans Law Judge supplement the VCAA and comply with 38 C.F.R. § 3.103 (2012).  The appellant's testimony, statements and the whole of the record have been carefully considered.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate any additional or existing evidence that is necessary or is able to be secured for a fair adjudication of the claims that has not been obtained. 

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The claims of entitlement to service connection for epididymitis and tinnitus are ready to be considered on the merits.

As to the claim of entitlement to service connection for bilateral hearing loss disability, the Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  In this instance, the claim is being dismissed by operation of law and regulation. See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  As such, further assistance is unnecessary to aid the appellant in substantiating the claim of entitlement to service connection for bilateral hearing loss disability.  

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.38 C.F.R. §§ 3.303, 3.306 (2012).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2012).

1.  Service connection for epididymitis.

Factual Background

The Veteran's service treatment records do not reflect any complaint, finding, or reference to testicular/scrotal symptomatology.  It appears that all of his service treatment clinical data are not of record.  However, the Report of Medical Examination dated in March 1972, prior to his separation the following month, reflects that the genitourinary system was evaluated as normal.  The appellant denied having venereal disease and frequent or painful urination, but did indicate that he had or had had kidney stone or blood in the urine.  

The Veteran filed a claim of entitlement to service connection for epididymitis in September 2005.  

Received in support of the claim was a clinical report dated in March 2007 from A. Hawatmeh, M.D., showing that the appellant complained of swelling and discomfort of the scrotum consistent with epididymitis of both sides.  It was noted that the symptoms included pain and tenderness and had been present for several years.  It was noted that this had occurred several times.  On examination of the scrotum, there was no erythema or edema of the scrotal skin.  There were no scrotal cysts or rash.  No inguinal hernia was noted.  Both testicles were normal to palpation.  No mass or tenderness was elicited.  Size was normal.  The left epidydimis was normal to palpation, without evidence of masses or tenderness.  It was noted that the Veteran was status post vasectomy.  The prostate was symmetric, soft, smooth and non-tender.  Both seminal vessels were normal in size and nontender.  The penis was noted to be essentially normal.  The urethral meatus was normal in size and location.  It was noted that a urinalysis was unable to be obtained because the Veteran could not void at the time.  Following examination, D. Hawatmeh stated that there was no active problem.  No current impression was rendered.  In a statement dated in September 2008, the doctor stated that "Epididymitis can be caused by [a] variety of things, including gonorrhea."

The Veteran was afforded a VA genitourinary examination in March 2009.  He related that he had had gonorrhea twice in service and once after leaving active duty, and was treated with antibiotics.  He thought that he had had a vasectomy done but was not sure.  He said that he had seen an outside urologist about two years before and was told he had bilateral epididymitis, but was given no treatment.  The appellant was reported to have stated that he had no pain or discomfort of the scrotum.  He related that his problem stemmed from his contracting gonorrhea 25 years before while in service. 

On physical examination, the examiner stated that the external genitalia were entirely normal for a man of his age who had had a vasectomy.  There was no tenderness or abnormal findings in either epididymes.  It was observed that the right one was a little bigger than the left, but reiterated that it was not tender and not unusual for someone who was post vasectomy.  No diagnosis was provided.  The examiner indicated that the claims folder was not available for review.

In a May 2009 addendum to the March 2009 examination report, the VA examiner stated that the claims folder had been made available for review.  The examiner noted that the Veteran had seen a private urologist in March 2008 and that he had a normal examination with no diagnosis given.  The private physician's September 2008 medical statement referring to a potential cause of epididymitis was also referenced.  The VA examiner stated that if the Veteran had had epididymitis, it was "cured without any sequela."  The examiner added that in fact, if the Veteran had a vasectomy much later on, this would speak to his fertility and lack of residuals from epididymitis that he might have had but could not be documented.  

This matter was further considered by another VA physician in October 2011 who reviewed the record and provided pertinent history, to include the fact that service treatment records were silent for treatment of gonorrhea.  It was noted that the VA physician who had examined the Veteran in 2009 was deceased.  

Following review of the record, the most recent VA examiner stated that while it was true that epididymitis could be caused by gonorrhea, based on the total medical evidence of record, including the claims file, the service treatment records and the previous VA examiner's findings, "there is no nexus established between the Veteran's military service and any current genitourinary findings.  In fact, there are no abnormal genitourinary findings documented in the claims file."  The examiner opined that as such, it was less likely than not that the Veteran had any sort of chronic genitourinary complaints, including epididymitis that could be related to his active military service.  

Legal Analysis

The Board has carefully reviewed the evidence but finds that service connection for epididymitis is not warranted.  There are no inservice clinical records showing that the Veteran was treated for epididymitis.  The Board also notes that he denied having a venereal disease in April 1971, prior to discharge from service in May 1971.  When examined by Dr. Hatwahmet in March 2008, it was initially felt that complaints of swelling and discomfort of the scrotum were consistent with epididymitis on both sides.  However, when the Veteran was actually examined by Dr. Hatwahmet on that date and for VA compensation purposes in March 2009, both physicians found no significantly abnormal clinical findings or pathology of the testicles or scrotum, and no diagnosis of epididymitis was provided.  Dr. Hatwahmet simply provided a blanket statement in September 2008 to the effect that gonorrhea could lead to epididymitis and never qualified that this was true in the Veteran's case.  The VA examiner stated in May 2009 that if the Veteran had had epididymitis in the past, it was cured.  When the record was reviewed for VA compensation purposes in October 2011, the examiner unequivocally determined that there was no nexus between the Veteran's military service and any current genitourinary findings, and that in fact, there were no abnormal genitourinary findings documented in the claims folder.  Such findings on the whole clearly constitute negative evidence against the Veteran's claim.  Therefore, even if the Veteran did contract gonorrhea in service, as contended, there is no evidence that this disease process resulted in any chronic residuals, including epididymitis, is epididymitis is not clinically demonstrated.

The Board points out that a key element in establishing service connection is to show that a veteran currently has a diagnosis or symptoms of a disability for which service connection is sought. See 38 U.S.C.A. § 1110, 1131 and 38 C.F.R. § 3.303.  In this case, there is no clinical evidence of epididymitis or any residuals thereof in accordance with applicable law.  Since regulations require medical evidence diagnosing a claimed condition, the Veteran's self-assessment is not competent. See 38 C.F.R. § 3.304 (2012).

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).  Significantly in this regard, the Veteran appears to rely on the fact that because his twin brother, with whom he served, is service connected for the disorder, that he should also be service connected.  However, while his brother may indeed have the condition, in the absence of objective findings of pathology or a diagnosis, whether the appellant has epididymitis or residuals thereof requires specialized training for a determination and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence.  A clinical professional has the greater skill.  In this instance, several skilled clinical professionals, including the Veteran's own physician, have determined that he does not have epididymitis.  The Veteran has presented no competent evidence to the contrary.  The Board thus concludes that there is no current reliable and/or probative evidence indicating that the Veteran has epididymitis or any residuals thereof.  

The existence of a current disability is the cornerstone of a claim for VA disability benefits. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of a diagnosis of current disability, there can be no valid claim. See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under the appropriate statutes, he or she must prove the existence of a disability that has resulted from a disease or injury that occurred in the line of duty. See Sanchez- Benitez v. Principi, 259 F.3d 1356.  This is not demonstrated in this case.

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for epididymitis or any residual thereof and service connection must be denied.  The preponderance of the evidence is against the claim and there is no doubt to be resolved in the Veteran's favor. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet.App. 49.

2.  Service connection for tinnitus.

Factual Background and Legal Analysis

The Veteran asserts that he has tinnitus that is of service onset for which service connection is warranted.  His DD-214 reflects that he received citations that included the Rifle Marksman Badge and the Pistol Sharpshooter Badge.  He maintains and has presented testimony and evidence to the effect that he also had sustained noise exposure from driving a military truck without the benefit of ear protection.  Copies of photographs have been submitted by the Veteran showing the truck that he drove in service without ear protection.

In this instance, the Board finds that noise exposure is consistent with the circumstances of the Veteran's service. See 38 U.S.C.A. § 1154(a) West 2002 & Supp. (2012).  Accordingly, in-service noise exposure is conceded.  However, this does not by itself provide for a grant of service connection.  Rather, the evidence must demonstrate that any current tinnitus is reasonably related to such service.  

The Veteran's service treatment records do not reflect any complaint, finding, or reference to ringing of the ears or tinnitus.  It appears that all of his service treatment clinical data are not of record but the Report of Medical Examination dated in March 1972, prior to his separation the following month, reflects that the ears were evaluated as normal.  The appellant denied ear trouble.  

Pursuant to the filing of a claim, the Veteran was afforded a VA examination in March 2009.  The examiner noted that his hearing test results were inconsistent, did not appear to reflect his maximal effort and were considered invalid and unreliable.  In May 2004, the same audiologist related that the appellant's claims folder was reviewed for an opinion regarding tinnitus.  She stated that no opinion could be provided as prior result were deemed unreliable due to prior false responses from the Veteran.  Upon the RO's request for further clarification in November 2011, the examiner stated that it was unclear as to whether the Veteran even had tinnitus because his examination in March 2009 was found to be exaggerated and unreliable.  The examiner therefore determined that as such, the only opinion that could be given at that time was that tinnitus was not as likely as not related to military service.  

The Board finds that despite a military occupational specialty in which it may be conceded that the Veteran was exposed to noise, his service treatment records are not indicative of any complaints or references to ringing of the ears, to include on discharge examination in 1972.  He specifically denied any ear trouble at that time.  The Veteran has provided no records showing post service complaints, treatment, or diagnosis of tinnitus.  Private clinical records dating from 2007 do not refer to tinnitus.  The first reference to tinnitus does not appear in the record until prosecution of the claim in 2005.  This is more than three decades after discharge from active duty.  No medically sound basis has been presented attributing tinnitus to service.  Significantly, the VA examiner in November 2011 stated that it was less likely than not that tinnitus was related to service given the previous exaggerated and unreliable test results in March 2009.  The Veteran is thus found to be an unreliable historian.  Therefore, the defect in his claim is a lack of probative evidence of a nexus to service. 

The Board has carefully considered the appellant's lay statements and testimony as to the onset of tinnitus in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  A layman is competent to report that he notices ringing of the ears as experienced through one of his senses. See Layno v. Brown, 6 Vet.App. 465, 470

The Board does not dispute the Veteran's account of noise exposure during active duty.  However, to the extent that there may be a vague assertion of chronicity and/or continuity of symptomatology since service, his assertions are less reliable than the normal separation examination, the denial of any ear problems at separation, no documentation of tinnitus for so many years after discharge from service, and the opinion of the skilled clinical professional.  In this instance, the Board concludes that the Veteran's assertions of causation are less probative than the contemporaneous records and the VA opinion. See Buchanan v. Nicholson, 451, F.3d 1331 (2006).  

In further considering the credibility of the appellant's statements, the Board observes that more recent audiological clinical evidence is not accepted as legitimate because of his obvious attempt to obstruct and manipulate the audiology test results March 2009.  The VA examiner in March 2009 reiterated the conclusion in May 2009 and November 2011 that the tests results were invalid because of false responses and exaggeration.  As such, the audiology results were not probative and he is not credible.  Therefore, the most probative evidence in this case is the opinion of the VA examiner in 2011 that establishes that tinnitus is unrelated to service, to include the credible report of noise exposure.

Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that the Veteran's has tinnitus related to service.  The Board thus finds that the preponderance of the evidence is against the claim and service connection is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App, 49, 54-56 (1990).


3.  Service connection for bilateral hearing loss disability.

The Board may dismiss any appeal that which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002).  An appeal may be may be withdrawn as to any or all issues at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In the instant case, the record reflects that on May 14, 2007, a written statement was received from the Veteran at the RO hearing on that date in which he wrote, among other things, that he wished to withdraw the issue of entitlement to service connection for bilateral hearing loss disability from appellate consideration.  The withdrawal of the claim was affirmative and clearly comports with the   outlined in 38 C.F.R. § 20.204.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for bilateral hearing loss disability and it must be dismissed.  

This matter was again raised by appellant at the hearing in August 2012.  His testimony is referred to the RO for appropriate consideration as indicated above. 


ORDER

Service connection for epididymitis is denied.  

Service connection for tinnitus is denied.

The appeal of service connection for bilateral hearing loss disability is dismissed.

______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


